DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant’s submission filed 28 September 2022 has been entered.  Claims 1-11, 13-14, and 16-31 are pending, and claims 1, 4-5, 7-8 and 13 are amended.


Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 13 have been considered but are moot in view of new grounds of rejection to address the newly added limitations.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 8-11, 13-14 and 16-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 3, 10 and 13, the limitations “receive at least one parameter from the server” and “the at least one parameter comprising identification of one or more of an optic, a locator, a light source positioner and a light guide positioner” constitute new matter because the original disclosure does not describe how: in claim 3 a server identifies an optic, locator, light source positioner or light guide positioner, in claim 10 a server inferes a characteristic of mammalian tissue indicative of an optic, locator, light source positioner or light guide positioner, and in claim 13 a server provides a changeable attribute comprising identification of an optic, locator, light source positioner or light guide positioner for arrangement relative to a light source.  Paragraph [00507] states changeable attributes, including identification of an optic, locator, light source positioner or light guide positioner, are provided to the server but not how in the cases of claims 3, 10 and 13 the server identifies them.
Regarding claim 8, the claim recites the limitations “generating at least one parameter and identifying at least one medication for treatment based on the data related to mammalian tissue by inferring a characteristic of the mammalian tissue based on a comparison of the data related to the mammalian tissue with other data that corresponds with previously identified mammalian tissue characteristics” and “in combination with administering the at least one medication” which constitutes new matter.  The specification does not describe how the parameter is generated or the medication identified/administered.  Paragraph [00505] contains the sole mention of “medications” as follows “The server 3902 may further identify other recommended treatments for the body tissue 104 that may be implemented in combination with the phototherapeutic device 102, such as one or more medications that may be administered to further improve or optimize medical outcomes.”  There is no disclosure of applying light in combination with medication including what the is medication may be and how the medication is identified.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program or guide to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement, see MPEP § 2161.01.  In the instant case, the claims encompass any parameter and any medication that may be sent to an illumination device based any data related to mammalian tissue.  The specification does not disclose a single example let alone provide support for the entire genus of illumination parameters, medication and data related to mammalian tissue.
All reaming claims are rejected by virtue of their dependence on a claim lacking sufficient written description or containing new matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kothari et al. (US 2021/0228900) in view of Yoon et al. (KR101349157B1).

[Claim 1] Kothari discloses illumination device comprising: 
at least one light source (light sources, #22 or #112, located on an intraoral component) [pars. 0079-0081, 0095]; 
at least one camera (tissue sensor, #30, which may be a camera located on the intraoral component) [pars. 0018-0020, 0077, 0082]; 
a mouthpiece (intraoral component, Fig. 10 #40, or intraoral therapy device, Figs. 14-15 #100) for positioning within an oral cavity such that light from the at least one light source is directed to mammalian tissue accessible from the oral cavity (particular targeted regions of the oral cavity include at least one of a tongue, tonsils and palate) and the at least one camera is positioned for imaging [pars. 0079-0083, 0096]; 
a communication module (network interface) [par. 0076]; and 
driver circuitry associated with the communication module (circuitry, #16, may receive parameters for controlling the illumination device form the network interface) [par. 0076], the at least one light source, and the at least one camera, the driver circuitry configured to: 
control the at least one camera to capture one or more images (the circuitry is configured to receive tissue properties from the tissue sensor/camera) [pars. 0067-0070, 0080, 0082]; and 
control the at least one light source to irradiate light on the mammalian tissue to induce at least one biological effect (the received tissue properties affect delivery of light to target regions) [pars. 0067-0070, 0080]. 
Kothari discloses the a communication module (network interface) but does not explicitly disclose the communication module is configured to relay the one or more images to a server and receive at least one parameter from the server.
Yoon discloses an analogous illumination device (skin treatment device, Figs. 1-2 #100) comprising: a communication module (near field communication unit, Fig. 2 #130) and driver circuitry (LED driver, Fig. 2 #120) associated with the communication module, wherein the driver circuitry configured to: receive at least one parameter from a server (medical service server, Fig. 1 #320) via the communication module (the medical service server may control the skin treatment apparatus through a mobile terminal, Fig. 1 #200) [page 4 of translation]; and  control at least one light source to irradiate light on mammalian tissue (skin) to induce at least one biological effect (e.g. wound healing, inflammation healing, skin rejuvenation, sunburn prevention and photodynamic therapy) [page 2 of translation].  Communication with the server enables medical staff currently performing treatment to require minimal hardware and allows remote medical staff to monitor treatment history in real-time [page 7 of translation].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the communication module (network interface) taught by Kothari to communicate with a server though the network as taught by Yoon

[Claim 2] Kothari discloses the at least one parameter comprises one or more of duration, an intensity, a peak wavelength, or a range of peak wavelengths of the light [pars. 0070-0071].  Yoon also discloses the at least one parameter comprises one or more of a duration, an intensity, a peak wavelength, or a range of peak wavelengths of the light (intensity, wavelength, pulse shape and irradiation time) [page 4 of translation].

[Claim 4] Kothari discloses the mammalian tissue comprises one or more tissues of the oral cavity, an oropharyngeal area, a throat, a larynx, a pharynx, an oropharynx, a trachea, an esophagus and a lung  (targeted regions of the oral cavity include at least one of a tongue, tonsils and palate) [par. 0096].

[Claim 5] Kothari discloses a sensor (temperature sensors, #64) for collecting data from the mammalian tissue [pars. 0086-0088].

[Claim 6] Kothari in view of Yoon renders obvious the communication module is configured to communicate the data from the mammalian tissue to the server (the camera, test unit and monitoring unit data is shared with the server via the mobile terminal) [Yoon: page 5 of translation].  It would have been obvious to one of ordinary skill in the art before the effective filing date to share the temperature data measured by Kothari with the sever rendered obvious by Yoon since the data affects control of the light sources.

[Claim 7] Kothari discloses the data from the mammalian tissue comprises temperature data [pars. 0086-0088].


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kothari et al. (US 2021/0228900) in view of Yoon et al. (KR101349157B1) as applied to claim 1 above, and further in view of Lytle et al. (US 2011/0125229).

[Claim 3] Kothari in view of Yoon discloses the driver circuitry receives parameters from the server but does not disclose the parameter comprises one or more of an optic, a locator, a light source positioner, and a light guide positioner for arrangement relative to the at least one light source.
Lytle discloses an analogous phototherapy device comprising an illumination device with an identifier.  The identifier may be used to authenticate the illumination device and determine applicable treatment modes [pars. 0007, 0056; claim 7].  The identifier is considered a locator that indicates the presence of the illumination device and any associated optics and positioners.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the illumination rendered obvious by Kothari in view of Yoon to include an identifier as taught by Lytle in order to authenticate the device and provide appropriate treatment modes with appropriate parameters.


Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (KR101349157B1) in view of Spector (US 2013/0245417).

[Claim 8] Yoon discloses a method comprising: 
accessing data related to mammalian tissue, the data comprising one or more of image and sensor data of the mammalian tissue (current and historical monitoring results from a skin test unit, Fig. 2 #140, and a camera, Fig. 2 #150, indicative of skin condition stored on a medical service server, Fig. 1 #320); 
generating at least one parameter based on the data related to the mammalian tissue (an LED light source driver, Fig. 2 #120, determines the intensity, wavelength, pulse shape and irradiation time based on the monitoring results) [page 4 of translation]; and 
sending the at least one parameter to an illumination device (LED light source, Fig. 2 #110) that is capable of irradiating light on the mammalian tissue (skin) based on the at least one parameter to induce at least one biological effect (e.g. wound healing, inflammation healing, skin rejuvenation, sunburn prevention and photodynamic therapy) [page 2 of translation].
Yoon does not disclose identifying one medication for treatment by inferring a characteristic of the mammalian tissue based on a comparison of the data related to the mammalian tissue with other data that corresponds with previously identified mammalian tissue characteristics, and administering the medication.
Spector discloses an analogous method comprising identifying a treatment plan that may involve administering a medication and/or administering UV light comprising taking a photograph with a camera (#5), sending the photograph to a server (#6) via a communication device (#7), comparing the photograph to a database (#9) on the server which contains photographs of many different diseases, determine a match to identify a treatment plane, and sending the treatment plan to the communication device for treating the patient [pars. 0015, 0021-0022].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the server taught by Yoon to include a database of disease photographs in order to identify a disease of the patient based on the photograph received from the camera in order to determine a treatment plan, including a medication, as taught by Spector in order to improve treatment outcome by applying both a medication and light therapy.

 [Claim 9] Yoon discloses the at least one parameter comprises one or more of a duration, an intensity, a peak wavelength, or a range of peak wavelengths of the light (intensity, wavelength, pulse shape and irradiation time) [page 4 of translation].

[Claim 11] Yoon discloses the illumination device is for treating skin tissue; therefore, the device is capable of treating skin tissue within an auditory canal, nasal cavity, oral cavity and gastrointestinal system.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (KR101349157B1) in view of Spector (US 2013/0245417) as applied to claim 8 above, and further in view of  Lytle et al. (US 2011/0125229).

[Claim 10] Yoon discloses driver circuitry receives parameters from the server but does not disclose at least one changeable attribute comprising identification of one or more of an optic, a locator, a light source positioner, and a light guide positioner for arrangement relative to the at least one light source.
Lytle discloses an analogous phototherapy device comprising an illumination device with an identifier.  The identifier may be used to authenticate the illumination device and determine applicable treatment modes [pars. 0007, 0056; claim 7].  The identifier is considered a locator that indicates the presence of the illumination device and any associated optics and positioners.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the illumination device taught by Yoon to include an identifier as taught by Lytle in order to authenticate the device and provide appropriate treatment modes with appropriate changeable attributes.


Claims 13-14, 16 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (KR101349157B1) in view of Lytle et al. (US 2011/0125229).

[Claim 13] Yoon discloses a system comprising:
an illumination device (skin treatment device, Figs. 1-2 #100) comprising at least one light source (LED light source, Fig. 2 #110) arranged to irradiate light on mammalian tissue (skin); and 
a server (medical service server, Fig. 1 #320) in communication with the illumination device via a network (devices connected through a network, see Figure 1), wherein the server is configured to provide at least one parameter for the illumination device to irradiate the light on the mammalian tissue (the medical service server may control the skin treatment apparatus through a mobile terminal, Fig. 1 #200) [page 4 of translation] to induce at least one biological effect (e.g. wound healing, inflammation healing, skin rejuvenation, sunburn prevention and photodynamic therapy) [page 2 of translation].
Yoon discloses the driver circuitry receives parameters from the server but does not disclose at least one changeable attribute comprising identification of one or more of an optic, a locator, a light source positioner, and a light guide positioner for arrangement relative to the at least one light source.
Lytle discloses an analogous phototherapy device comprising an illumination device with an identifier.  The identifier may be used to authenticate the illumination device and determine applicable treatment modes [pars. 0007, 0056; claim 7].  The identifier is considered a locator that indicates the presence of the illumination device and any associated optics and positioners.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the illumination device taught by Yoon to include an identifier as taught by Lytle in order to authenticate the device and provide appropriate treatment modes with appropriate changeable attributes.

[Claim 14] Yoon discloses the at least one parameter comprises one or more of a duration, an intensity, a peak wavelength, or a range of peak wavelengths of the light (intensity, wavelength, pulse shape and irradiation time) [page 4 of translation].

[Claim 16] Yoon discloses the illumination device is for treating skin tissue; therefore, the device is capable of treating skin tissue within an auditory canal, nasal cavity, oral cavity and gastrointestinal system.

[Claim 27] Yoon discloses a computing device (mobile terminal, Figs. 1, 3 #200) in communication with the server and the illumination device, the computing device comprising one or more of a laptop computer, a tablet, a desktop computer, another server, a cellular phone, a personal digital assistant (PDA), a multimedia player, an embedded system, a wearable device, a smart watch, smart glasses, and a gaming console (the mobile terminal may be implemented as a communication device carried by a user such as a smart phone, tablet PC, or the like) [page 4 of the translation].

[Claim 28] Yoon discloses the at least one biological effect comprises at least one of inactivating one or more pathogens that are in a cell-free environment, inhibiting replication of one or more pathogens that are in a cell-associated environment, upregulating a local immune response, stimulating enzymatic generation of nitric oxide to increase endogenous stores of nitric oxide, releasing nitric oxide from endogenous stores of nitric oxide, and inducing an anti-inflammatory effect (inflammation healing) [page 2 of translation].


Claims 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (KR101349157B1) in view of Lytle et al. (US 2011/0125229) as applied to claim 13 above, and further in view of Amir et al. (US 2018/0014777).

[Claim 17] Yoon discloses a wireless network and a smart phone but does not explicitly state the network comprises at least one of an intranet, an internet, a wide area network (WAN), a local area network (LAN), a personal area network (PAN), power line communications (PLC), and a cellular network.
Amir discloses an analogous illumination system comprising a network that may be any type of network including a local area network (LAN) or a wide area network (WAN) [par. 0052].
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement a LAN, WAN or any other known type of network as disclosed by Amir in the system taught by Yoon in order to predictably provide communication between devices using well-known network types.

[Claim 18] Yoon discloses monitoring camera and skin test data and providing the data to medical staff via mobile terminal (Figs. 1, 3-4 #200) to determine the current status of the skin and select the appropriate treatment.  Yoon also discloses collecting and storing a database of patient treatment history and monitoring results but does not disclose an artificial intelligence library that is populated with data that corresponds with previously identified mammalian tissue characteristics. 
Amir discloses an analogous system and method for adaptive skin treatment [abstract] comprising a machine learning method (e.g. classifier) to determine treatment parameters and/or instructions based on input parameters such as the current skin profile.  The classifier may be trained using skin parameters and sensor measurements, treatment outputs (which may be manually entered by the respective patients or care givers and/or automatically measured by sensors) to determine the treatment most likely to succeed for the current patient, based on experiences of other patients, to whom the patient is determined to be similar, for example in the effect of the treatment or in other similarity measurements [pars. 0043-0044, 0133-0134].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the system of Yoon to include a machine learning classifier as taught by Amir in order to more accurately determine the proper treatment parameters based on historical data and/or experiences.

[Claim 19] Amir discloses a server may collect and/or aggregate data from multiple patients using different skin treatment applicators and apply to data to the classifier [pars. 0057, 0089, 0134].

[Claim 20] Amir discloses the machine learning classifier determines treatment parameters and/or instructions based on input parameters such as the current skin profile.  The classifier may be trained using skin parameters and sensor measurements, treatment outputs (which may be manually entered by the respective patients or care givers and/or automatically measured by sensors) to determine the treatment (to provide to the illumination device) most likely to succeed for the current patient, based on experiences of other patients, to whom the patient is determined to be similar, for example in the effect of the treatment or in other similarity measurements i.e. an inference from the comparison of current data with past data [pars. 0043-0044, 0133-0134].

[Claim 21] Yoon discloses the data collected from the mammalian tissue comprises images of mammalian tissue (photographs of the skin taken via the camera, Fig. 2 #150).

[Claim 22] Yoon discloses the one or more images comprise at least one of visible-light images, infrared images, ultraviolet images, images measuring light within a predetermined range of wavelengths, and images measuring light within two or more different predetermined ranges of wavelengths (photographs taken via the camera). Amir discloses sensor(s) (Fig. 2 #214) may be an imaging sensor that captures still images and/or videos (e.g., at visible light wavelength, at infrared wavelength, and/or other non-visible wavelengths) of the facial segment (and/or face) [par. 0059].

	[Claims 23-24]  Yoon discloses the data collected from the mammalian tissue comprises sensor data of the mammalian tissue (monitoring results from a skin test unit, Fig. 2 #140, and a camera, Fig. 2 #150, indicative of skin condition).

[Claim 25]  Yoon discloses the data collected from the mammalian tissue further comprises other tissue diagnostics that are provided separately from the illumination device (mobile terminal, Fig. 1 #200, grasps the patient state and the skin treatment situation from the result of the light irradiation operation and the image captured by the built-in camera of the mobile terminal).

[Claim 26]  Yoon discloses  the previously identified mammalian tissue characteristics comprise a presence of at least one of pathogens, diseases, cancerous lesions, pre-cancerous lesions, tumors, polyps, accumulation of fluid, and inflammation (applicable diseases for photodynamic therapy include cutaneous T-cell lymphoma, vascular tumor, psoriasis, lichen sclerosis, lichen planus, scleroderma, cutaneous leishmaniasis and inflammation which would present with various moisture level, oil level, keratin degree, color deposition degree, elasticity degree, etc. of the patient's skin).


Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (KR101349157B1) in view of Lytle et al. (US 2011/0125229) as applied to claim 13 above, and further in view of Kennedy (US 2007/0185553).

[Claim 29] Yoon discloses the illumination device is a standalone device but does not disclose a rechargeable power source that is configured to receive power from an external power source.
	Kennedy discloses an analogous illumination system (see, Fig. 5) comprising an illumination device (Figs. 1, 5 #20) having a rechargeable battery (Fig. 1 #46) configured to receive power from a plug (Fig. 1 #70) [par. 0037].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to power the illumination device taught by Yoon with a rechargeable battery chargeable via a plug as taught by Kennedy in order to predictably provide power to the standalone illumination device.

	[Claims 30-31] The rechargeable battery rendered obvious by Yoon in view of Lytle and Kennedy is capable of receiving power from an external source that generated power in response to human movement and/or a solar energy source (the rechargeable battery is able to receive power generated from any external source during recharging including kinetic or solar sources).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        13 October 2022